Citation Nr: 0921603	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for degenerative disease of 
the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of June 2007.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records do not contain any complaints or 
abnormal findings pertaining to the spine.  However, in 
November 1957 he dislocated his elbow in a fall from a truck, 
also hitting a concrete abutment on his way to the ground.  
The Veteran claims service connection for a thoracic spine 
condition caused by this injury, and the medical evidence of 
record shows that the Veteran has current radiographic 
evidence of a compression deformity at either T-7 or T-11, 
degenerative changes in the same area, and scoliosis 
involving the thoracic spine.  There is medical evidence that 
a compression fracture could have resulted from the injury in 
service.  See May 207 VA progress note.  There is also 
medical evidence to the contrary, to include a June 2007 VA 
examination report which concluded that the current condition 
did not likely result from the inservice injury.  In part, 
this was based on the absence of continuity of 
symptomatology, but, to a large extent, this involved 
credibility factors, such as the absence of any mention of 
symptoms in service.  Moreover, the examiner stated that he 
was first treated in March 2007, while the VA records on file 
show complaints of back pain in May 2006.  

As a medical basis of the opinion, the examiner noted that a 
recent computerized tomography (CT) scan had stated that 
single level involvement osteoporotic compression fracture 
was more likely than compression fracture associated with 
neoplasm, and noted that the Veteran had osteoporosis.  
However, there is no evidence of a neoplasm of record, and 
the CT reportedly showed no evidence of paraspinal mass.  
Since this alternative cause has not been shown in the 
evidence of record, it is not evidence against a compression 
fracture having occurred in service.  

However, it is clear that all of the records pertaining to 
the Veteran's treatment for a back condition, beginning in 
about May 2006, are not of record.  These records must be 
obtained to ascertain whether they show a neoplasm or other 
etiology of the thoracic spine disc compression.  In 
addition, the residuals associated with the thoracic spine 
compression must be ascertained as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all records of the Veteran's VA 
treatment or evaluation for back 
complaints, dated from January 2006 to the 
present.  Such records should specifically 
include the reports of all radiological 
studies, such as X-rays and computerized 
tomography (CT) scans, involving the 
thoracic spine.  

2.  Thereafter, forward the entire claims 
folder and a copy of this REMAND to an 
appropriate specialist, for an opinion as 
to the following:
*  Whether the compression deformity at T7 
or T11 is consistent with an injury such 
as the one that occurred in service;
*  The correct diagnoses of all thoracic 
spine disorders, to include the correct 
level at which the compression deformity 
is present;
*  The extent to which other spinal 
disorders are causally associated with the 
compression deformity; e.g., degenerative 
changes, and, if associated, which spinal 
segments are affected.

It is essential that the complete 
rationale for all opinions expressed be 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  After assuring compliance with the 
above development, readjudicate the claim 
on appeal in light of all evidence of 
record.  If the claim is denied, furnish 
the appellant and his representative with 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



